IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 495 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
ROLAND BROWN,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 496 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
ROLAND BROWN,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 497 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
ROLAND BROWN,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 498 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                          :
                                          :
ROLAND BROWN,                             :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 499 EAL 2021
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
ROLAND BROWN,                             :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 500 EAL 2021
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
ROLAND BROWN,                             :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 501 EAL 2021
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
ROLAND BROWN,                             :
                                          :
                  Petitioner              :


                                   ORDER




[495 EAL 2021, 496 EAL 2021, 497 EAL 2021, 498 EAL 2021, 499 EAL 2021, 500 EAL
                          2021 and 501 EAL 2021] - 2
PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.




[495 EAL 2021, 496 EAL 2021, 497 EAL 2021, 498 EAL 2021, 499 EAL 2021, 500 EAL
                          2021 and 501 EAL 2021] - 3